UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7474


MICHAEL A. YATES,

                  Petitioner – Appellant,

             v.

KEITH DAVIS, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01284-TSE-IDD)


Submitted:    November 16, 2009             Decided:   November 23, 2009


Before WILKINSON and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Michael A. Yates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael A. Yates seeks to appeal the district court’s

order dismissing his petition filed pursuant to 28 U.S.C. § 2254

(2006).        The     district   court      entered     its         order     on

February 24, 2009.      We deem Yates to have filed his notice of

appeal no later than July 30, 2009, and perhaps earlier. *                   Yates

argues that he did not receive notice of the district court’s

order until July 20, 2009.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).           This appeal period

is “mandatory and jurisdictional.” Browder v. Dir., Dep’t of

Corr., 434 U.S. 257, 264 (1978) (internal quotation marks and

citation   omitted);   see   Bowles   v.   Russell,    551    U.S.    205,    214

(2007).

           Yates’s notice of appeal was filed well beyond the

thirty-day    appeal   period.    However,    under    Rule    4(a)(6),       the

     *
       Pursuant to Houston v. Lack, 487 U.S. 266, 276 (1988), and
Fed. R. App. P. 4(c), Yates’s notice of appeal is deemed filed
as of the date he properly delivered it to prison officials for
mailing.    Although that date cannot be discerned from the
existing record, it had to have occurred no later than
July 30, 2009, the date the envelope containing Yates’s notice
of appeal was postmarked.



                                      2
district   court   may    reopen   the        time    to   appeal.     Because       the

record   is   unclear    as   to   when       Yates    received      notice    of    the

district court’s dismissal of his action, and when he delivered

his notice of appeal to prison officials, we remand this case to

the district court for the limited purposes of determining when

Yates received notice of the district court’s entry of its final

order,   when   Yates    delivered      his     notice     of   appeal   to    prison

officials, and whether he is entitled to a reopening of the

appeal   period.        The   record,     as    supplemented,        will     then    be

returned to this court for further consideration.

                                                                              REMANDED




                                          3